Citation Nr: 0113256	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1959 to August 1962.

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection for 
residuals of a left shoulder injury.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In August 1979, the RO in Washington, D.C., denied the 
veteran's claim for service connection for residuals of a 
left shoulder injury; the RO sent him a letter that same 
month apprising him of the decision and of his procedural and 
appellate rights, and he did not timely appeal.

2.  The evidence submitted or otherwise obtained since the 
RO's August 1979 decision is either duplicative of the 
evidence that was on file when that decision was made or is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for residuals of a left shoulder injury.


CONCLUSION OF LAW

The RO's August 1979 decision denying service connection for 
residuals of a left shoulder injury is final; new and 
material evidence has not been submitted to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied the veteran's claim for service 
connection for residuals of a left shoulder injury in August 
1979 because there was no indication, whatsoever, in his 
service medical records (SMRs) even suggesting that he had 
any complaints concerning his left shoulder while in the 
military or received any relevant treatment, including as a 
residual of trauma.  The RO also noted that a left shoulder 
disorder was not clinically diagnosed at any time during 
service, including during his military separation 
examination.  And of the medical and other evidence 
concerning his treatment and evaluation since service, none 
of it pertained to his left shoulder.  Rather, it concerned 
treatment in October and November 1975 while hospitalized 
at a VA medical center (VAMC) for chronic alcoholism, 
alcoholic hepatitis, and a fractured left kneecap (patella).  
He also received follow-up treatment for his alcoholism, on 
an outpatient basis, in January 1976.

Also of record at the time of the RO's August 1979 decision 
were the veteran's applications for VA compensation benefits 
(VA Forms 21-526)-which he had filed in October 1975 
concerning a claim for his left knee, and another application 
that he since had filed in May 1979 concerning claims for his 
left shoulder, seizures, left foot drop due to peroneal 
palsy, and a nervous condition.  He alleged that all of those 
conditions were a residual of his service in the military.  
Also, as a means of developing the claim concerning his left 
knee, the RO had attempted to obtain medical records in 
December 1975 from a private doctor, John F. Shay, M.D., 
concerning treatment the veteran purportedly had received in 
October 1962.  However, Dr. Shay responded in a February 1976 
letter that he had no records in his files concerning the 
veteran.  Therefore, because of the absence of any probative 
medical or other evidence causally linking any of the 
conditions alleged to service, the RO denied all of the 
veteran's claims.

Following the August 1979 decision denying the veteran's 
claim for service connection for residuals of a left shoulder 
injury, the RO sent him a letter that same month apprising 
him of the decision and of his procedural and appellate 
rights, and he did not timely appeal.  Several years later, 
in August 1998, he submitted a petition to reopen the claim, 
which the RO denied in February 1999, and this appeal ensued.

Since the veteran did not timely appeal the RO's August 1979 
decision, it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).  And there must be new and 
material evidence since that decision to reopen the claim and 
warrant further consideration of it on the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
since the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), totally eliminated the
well-grounded requirement concerning claims for VA benefits, 
the Board will limit its review and discussion to only the 
question of whether new and material evidence has been 
submitted to reopen the claim.

The Board finds that there is no prejudice to the veteran in 
going ahead and considering this issue, without first 
remanding the case to the RO for initial consideration of 
this matter, and to provide the veteran notice of the new 
law, because the RO already properly apprised him of the 
requirements for reopening his claim when notifying him of 
its February 1999 decision, and since the RO provided even 
further notice of this in the July 2000 statement of the case 
(SOC).  Furthermore, as discussed in more specific detail 
below, the RO already has given him several opportunities to 
identify or submit evidence showing that his claim should be 
reopened, and the RO has contacted all of the sources that he 
identified.  But aside from that, the Board's review of his 
claim under the more flexible Hodge standard accords him a 
less stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The evidence submitted or otherwise obtained since the RO's 
August 1979 decision consists only of:  a) medical records 
concerning treatment the veteran received in July and August 
1976 at Prince George's General Hospital, b) medical records 
concerning treatment that he received in a VA outpatient 
clinic (VAOPC) on various occasions from March to October 
1998, c) a May 1999 statement from the VAMC in Washington, 
D.C., and d) several additional statements from the veteran 
and his representative, including one received in March 2000.

The medical records obtained from Prince George's General 
Hospital show the veteran received treatment there in July 
and August 1976 for his ongoing problems related to his 
alcoholism.  And he fell during an alcohol withdrawal 
seizure, fracturing and dislocating his left shoulder, 
requiring open reduction and internal fixation surgery to 
treat the injury.  He also experienced post-operative 
complications following the surgery, involving irritation and 
infection at the site of his surgical wound.  So that had to 
be treated, too.  Consequently, since the records of that 
treatment show an intercurrent injury to his left shoulder, 
many years after his service in the military had ended, as 
the cause of his then current problems with this extremity, 
that evidence, while new, is not material because it does not 
causally relate any of his symptoms (the fracture, 
dislocation, irritation, infection, etc.) to his service in 
the military, including any trauma that he may have sustained 
during service.  Instead, he sustained that intercurrent 
injury after service as a result of his alcoholism-that is, 
while attempting to break free of his chronic addiction.  So 
this evidence is insufficient to reopen his claim.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

The records concerning the treatment the veteran more 
recently received in the VA outpatient clinic on various 
occasions from March to October 1998, primarily pertain to 
conditions totally unrelated to his left shoulder (e.g., 
alcoholic dementia-which sometimes was referred to as a 
cognitive disorder, not otherwise specified (NOS), or as 
generalized organic brain syndrome (OBS), or as a memory 
disorder).  He also received treatment for alcoholic 
peripheral neuropathy, hypothyroidism, possible depression, a 
left inguinal hernia (LIH), vertigo, pain in his feet due to 
pes planus, a V-P shunt in his head, recurrent deep vein 
thrombosis (DVT), headaches, right eye conjunctivitis ("pink 
eye"), an upper respiratory infection (URI) with secondary 
reactive airway disease, a skin ulcer on his left leg and 
ankle with cellulitis, stasis dermatitis, etc.  So inasmuch 
as those records do not pertain to treatment for the left 
shoulder, which is the condition at issue, they are not 
material.

Some of the VA outpatient treatment records, however, do 
concern the left shoulder.  And they show the veteran was 
seen in March 1998 for complaints of pain and limitation of 
motion in his left shoulder, which he indicated had been 
especially problematic during the previous year, including at 
his job.  He said that he could not do anything above 
shoulder level.  He also indicated that he had undergone 
total shoulder replacement (TSR) surgery about 20 years 
earlier, in 1981 or thereabouts, to insert a prosthesis (an 
artificial humeral head), and that his pain usually subsided 
("settles") with anagelsics.  His doctors determined that 
his pain was due to a slightly loose prosthesis and 
osteoporosis.  This evidence, also while new, is not material 
because it does not causally relate any of the veteran's left 
shoulder symptoms to his service in the military.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Rather, is appears he had the humeral 
head in his left shoulder replaced with the prosthesis 
because of the intercurrent injury (trauma with fracture) 
that he sustained a few years earlier, in 1976.

The May 1999 statement from the VAMC in Washington, D.C., 
indicates that there are no medical records on file in the 
archives at that facility concerning the veteran.  So 
obviously, this statement is insufficient to reopen the 
claim.

For the most part, all of the remaining statements from the 
veteran and his representative merely reiterate contentions 
and arguments that were made previously, when the RO 
considered and denied the claim in August 1979.  They always 
have alleged that he injured his left shoulder during service 
and has chronic disability as a residual of that trauma.  So 
merely to claim this very same thing, again, in his current 
appeal, does not constitute new evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, 
since the veteran and his representative are laymen, their 
statements, even if new, would not be probative of the issue 
of medical causation-and therefore not material-because 
they do not have the necessary medical training and expertise 
to give competent opinions concerning the etiology of the 
veteran's current left shoulder disability.  See, e.g., 
Pollard v. Brown, 6 Vet. App. 11 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions of medical causation cannot 
serve as a predicate to reopen a claim under 38 U.S.C.A. 
§ 5108).

In one particular statement of note, received in March 2000 
(on VA Form 21-4142), the veteran requested that the RO 
obtain records from Prince George's Hospital concerning 
treatment that he had received there during the early 1960s.  
He said that he underwent surgery to wire his rotator cuff 
together.  And he also alleged in his September 2000 
Substantive Appeal (on VA Form 9) that he was in the 
D.C. Air National Guard at the time of that treatment.  So 
his representative requested in a more recent statement, 
received in April 2001, that the Board remand this case to 
the RO-pursuant to the VCAA-so the RO can contact 
Prince George's Hospital to obtain this evidence.  The 
representative also requested a remand so the RO can clarify 
the dates of the veteran's service in the D.C. Air National 
Guard.  The Board, however, does not believe that any further 
development is warranted in this regard, at this time, 
because records show the RO already contacted Prince George's 
Hospital in January 2000 to obtain the records of the 
treatment in question (using the exact dates the veteran 
specified, 1961-65), and the only records sent in response 
were those pertaining to the treatment the veteran received 
many years later, in July and August 1976, after sustaining 
the intercurrent injury to his left shoulder when he fell due 
to the alcohol withdrawal seizure.  The officials at Prince 
George's Hospital did not indicate or otherwise suggest 
that any additional records concerning the veteran were 
located at that facility, or elsewhere.  And since, even 
according to the veteran, the treatment occurred there, and 
not, say, at a military hospital coincident with his service 
in the D.C. Air National Guard, there is no legitimate reason 
to obtain the specific dates of his service in that capacity.  
Rather, the location of his purported treatment is the 
determinative issue, and there simply is no indication that 
he actually was treated when or where that he says he was.

In Gobber v. Derwinski, 2 Vet. App. 470 (1992), the Court 
held that VA's duty to assist the veteran in developing his 
claim is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support his claim.  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.)  See additionally 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)
(... remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)

The Board further notes that the veteran indicated in his 
March 2000 statement (on VA Form 21-4142) that both of his 
family physicians (Drs. Shay and Braden) who might have had 
knowledge of the status of his left shoulder during the early 
1960s are "not around [in existence] any longer," 
presumably indicating that they are now deceased.  So there 
obviously is no additional evidence to be obtained from them.  
Indeed, as early as December 1975, the RO contacted Dr. 
Shay's office in an effort to obtain records concerning the 
veteran, and Dr. Shay responded in a February 1976 letter 
that he did not have any records in his files concerning 
the veteran.  So, again, to remand this case for a futile 
search for additional evidence from these doctors would make 
no sense.

Consequently, inasmuch as none of the evidence submitted or 
otherwise obtained since the RO's August 1979 decision is 
both "new and material" so as to permit reopening the 
previously denied claim of service connection for residuals 
of a left shoulder injury , the current appeal must be 
denied.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).


ORDER

The petition to reopen the claim for service connection for 
residuals of a left shoulder injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

